Title: To James Madison from Hugh Lennox, Jr., 15 November 1806
From: Lennox, Hugh, Jr.
To: Madison, James



Sir
Kingston Jama. Novr. 15, 1806

At the request of my relation Hugh Lennox Agent of UStates at this Island, I now address you, And beg to inform you that Mr. L. has been confined these four days last past with a Severe fever, but is now thought out of danger.  At his request I enclose you some Kingston papers by which you will perceive, the determination of the Assembly of this Island, to encourage the importation of Salted and Pickled fish from British America.
Mr. Lennox is anxious to receive the answer to a letter he wrote the President of the United States, on the 19th. August last, concerning the appointement of a Vice Agent, which he now thinks ought to be done without delay.  I am, Sir Your Most Obed Huml Serv.

Hugh Lennox Junr

